Case: 10-50455 Document: 00511407484 Page: 1 Date Filed: 03/11/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 11, 2011
                                     No. 10-50455
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

DAGOBERTO RODRIGUEZ-CASTORENA,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 5:10-CR-222-1


Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
       Dagoberto Rodriguez-Castorena appeals his conditional guilty plea
conviction for illegal reentry following deportation, which resulted in an sentence
of time served and one year of supervised release. He maintains that the district
court erred in denying his motion to suppress his fingerprints and his
immigration A-File because they were fruits of the illegal stop of the vehicle in
which Rodriguez-Castorena was a passenger. The arguments regarding the
immigration A-File are foreclosed by our precedent.                 See United States v.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50455 Document: 00511407484 Page: 2 Date Filed: 03/11/2011

                                 No. 10-50455

Herrera-Ochoa, 245 F.3d 495, 498 (5th Cir. 2001); United States v. Roque-
Villanueva, 175 F.3d 345, 346 (5th Cir. 1999); United States v. Pineda-
Chinchilla, 712 F.2d 942, 944 (5th Cir. 1983). With respect to the fingerprints,
we have previously held that identity need not be suppressed as a “fruit of an
illegal stop.” Roque-Villanueva, 175 F.3d at 346. Because the fingerprints
themselves did nothing more than identify Rodriguez-Castorena and did not
constitute affirmative evidence of his crime, we conclude that this argument also
fails under the precedent cited above. Id.; see also United States v. Baeza-
Castillo, 72 F. App’x 170, 171 (5th Cir. 2003)(unpublished). Consequently, the
judgment of the district court is AFFIRMED.




                                       2